Electronically Filed
                                                          Supreme Court
                                                          SCWC-30291
                                                          30-OCT-2012
                            NO. SCWC-30291                11:50 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           ROPATI J. TAUTUA,
                    Petitioner/Claimant-Appellant,

                                 vs.

         BCI COCA-COLA BOTTLING COMPANY OF LOS ANGELES,
           Respondent/Employer-Appellee, Self-Insured,

                                 and

  SEDGWICK CMS, Respondent/Third-Party Administrator-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CASE NO. AB 2005-503 (2-99-06569))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Nakasone, in place of Acoba, J., recused)

          Petitioner/Claimant-Appellant Ropati J. Tautua’s

application for writ of certiorari, filed September 17, 2012, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, October 30, 2012.

                                       /s/ Mark E. Recktenwald
Ropati J. Tautua
petitioner pro se                      /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Karen T. Nakasone